Citation Nr: 0507266	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action by the RO 
that denied an evaluation in excess of 20 percent for a left 
foot disability.  In May 2004 the veteran appeared and gave 
testimony at a hearing at the RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain. 38 U.S.C.A. § 5103(a) 
(West 2002). This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice. Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The veteran has not received this notice with respect 
to his increased rating claim.

At his hearing, the veteran testified that when last 
examined, in July 2002, the examiner misunderstood some of 
his current complaints, and that his foot disability had been 
increasing.  In view of the veteran's contentions, he is 
entitled to a new examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED for the following actions:

Provide the veteran with a VCAA notice 
letter pertaining to his claim for an 
increased rating for a left foot 
disability in accordance with the 
requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

The evidence needed to substantiate the 
claim for an increased rating, is that 
showing the left foot disability meets 
the criteria for a higher evaluation.  
Those criteria were provided to the 
veteran in the statement of the case, and 
are found at 38 C.F.R. § 4.71a (2004).

2.  Afford the veteran an orthopedic 
examination to assess the current 
severity of the service connected left 
foot disability.

The examiner should report the ranges of 
left foot dorsiflexion and plantar 
flexion in degrees.  The examiner should 
also determine whether the left foot 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should express an opinion as 
to the severity of the left foot 
disability, and whether the veteran would 
be equally well served by an amputation 
with prosthesis in place.

3.  Then readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


